Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED MAY 3, 2, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales May 3, April 27, % Over May 3, April 27, (Under) Net sales $ 6.5 % 100.0 % 100.0 % Cost of sales 0.6 % 79.5 % 84.1 % Gross profit 37.5 % 20.5 % 15.9 % Selling, general and administrative expenses 31.3 % 12.2 % 9.9 % Income from operations 47.8 % 8.3 % 6.0 % Interest expense 15 97 )% 0.0 % 0.1 % Interest income ) ) 2.9 % )% )% Other expense 10 )% 0.0 % 0.5 % Income before income taxes 62.3 % 8.5 % 5.6 % Income taxes* 28.4 % 26.5 % 33.5 % Net income $ 79.3 % 6.2 % 3.7 % Net income per share-basic $ $ 81.8 % Net income per share-diluted $ $ 77.3 % Average shares outstanding-basic 0.3 % Average shares outstanding-diluted 0.2 % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales May 3, April 27, % Over May 3, April 27, (Under) Income before income taxes (see above) $ 62.3 % 8.5 % 5.6 % Adjusted Income taxes (2)* 44.8 % 15.7 % 17.6 % Adjusted net income 66.0 % 7.1 % 4.6 % Adjusted net income per share-basic $ $ 64.3 % Adjusted net income per share-diluted $ $ 66.7 % Average shares outstanding-basic 0.3 % Average shares outstanding-diluted 0.2 % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $32.2 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE TWELVE MONTHS ENDED MAY 3, 2, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) TWELVE MONTHS ENDED Amounts Percent of Sales May 3, April 27, % Over May 3, April 27, (Under) Net sales $ 8.0 % 100.0 % 100.0 % Cost of sales 6.9 % 82.1 % 83.0 % Gross profit 13.6 % 17.9 % 17.0 % Selling, general and administrative expenses 14.4 % 10.6 % 10.0 % Income from operations 12.5 % 7.3 % 7.1 % Interest expense 64 )% 0.0 % 0.1 % Interest income ) ) 29.0 % )% )% Other expense )% 0.1 % 0.4 % Income before income taxes 20.5 % 7.4 % 6.6 % Income taxes* 394.0 % 34.3 % 8.4 % Net income $ )% 4.9 % 6.1 % Net income per share-basic $ $ )% Net income per share-diluted $ $ )% Average shares outstanding-basic 0.3 % Average shares outstanding-diluted 0.1 % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) TWELVE MONTHS ENDED Amounts Percent of Sales May 3, April 27, % Over May 3, April 27, (Under) Income before income taxes (see above) $ 20.5 % 7.4 % 6.6 % Adjusted Income taxes (2)* 7.5 % 15.7 % 17.6 % Adjusted net income 23.3 % 6.2 % 5.5 % Adjusted net income per share-basic $ $ 22.5 % Adjusted net income per share-diluted $ $ 23.8 % Average shares outstanding-basic 0.3 % Average shares outstanding-diluted 0.1 % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $32.2 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation onpage 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page3 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS MAY 3, 2, 2014 Unaudited (Amounts in Thousands) Amounts Increase May 3, * April 27, (Decrease) Dollars Percent Current assets Cash and cash equivalents $ $ 1.4 % Short-term investments 58.9 % Accounts receivable 4.9 % Inventories 4.5 % Deferred income taxes ) )% Income taxes receivable 89.3 % Other current assets 96 4.1 % Total current assets 5.4 % Property, plant and equipment, net 15.0 % Goodwill - 0.0 % Deferred income taxes ) )% Long-term investments 215.7 % Other assets ) )% Total assets $ $ 6.5 % Current liabilities Current maturities of long-term debt $ $ - 0.0 % Accounts payable - trade 6.5 % Accounts payable - capital expenditures 257.4 % Accrued expenses 21.2 % Income taxes payable - current ) )% Total current liabilities 11.0 % Income taxes payable - long-term ) )% Deferred income taxes 37 3.7 % Line of credit - ) )% Deferred compensation 52.8 % Long-term debt , less current maturities - ) % Total liabilities 5.6 % Shareholders' equity 6.9 % Total liabilities and shareholders' equity $ $ 6.5 % Shares outstanding ) )% * Derived from audited financial statements Page4 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE TWELVEMONTHS ENDED MAY 3, 2, 2014 Unaudited (Amounts in Thousands) TWELVE MONTHS ENDED Amounts May 3, April 27, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) Gain on sale of equipment ) ) Foreign currency exchange (gains) losses ) Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) ) Inventories ) ) Other current assets ) ) Other assets ) ) Accounts payable-trade Accrued expenses and deferred compensation 34 Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash paid for acquisition of assets - ) Proceeds from the sale of equipment Proceeds from life insurance policies - Payments on life insurance policies ) ) Proceeds from the sale of short-term investments Purchase of short-term investments ) ) Purchase of long-term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on lines of credit ) - Payments on long-term debt ) ) Proceeds from common stock issued 94 Common stock shares repurchased ) - Dividends paid ) ) Debt issance costs - ) Excess tax benefit related to stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Free Cash Flow (1) $ $ (1) Free Cash Flow reconciliation is as follows: FY 2015 FY 2014 A ) Net cash provided by operating activities $ $ B ) Minus:Capital Expenditures ) ) C ) Add: Proceeds from the sale of equipment D ) Add: Proceeds from life insurance policies - E ) Minus:Payments on life insurance policies ) ) F ) Minus:Purchase of long-term investments ) ) G ) Add: Excess tax benefit related to stock-based compensation H ) Effect of exchange rate changes on cash and cash equivalents ) ) Free Cash Flow $ $ Page5 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED MAY 3, 2, 2014 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales May 3, April 27, % Over May 3, April 27, Net Sales by Segment (Under) Mattress Fabrics $ 10.4 % 61.1 % 59.0 % Upholstery Fabrics 0.9 % 38.9 % 41.0 % Net Sales $ 6.5 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 43.4 % 21.3 % 16.4 % Upholstery Fabrics 28.3 % 19.2 % 15.1 % Gross Profit $ 37.5 % 20.5 % 15.9 % Selling, General and Administrative Expensesby Segment Percent of Sales Mattress Fabrics $ 18.8 % 6.6 % 6.1 % Upholstery Fabrics 19.5 % 13.2 % 11.1 % Unallocated Corporate expenses 90.1 % 3.0 % 1.7 % Selling, General and Administrative Expenses $ 31.3 % 12.2 % 9.9 % Operating Income (loss) by Segment Operating Income (Loss)Margin Mattress Fabrics $ 58.1 % 14.7 % 10.3 % Upholstery Fabrics 53.1 % 6.0 % 4.0 % Unallocated corporate expenses ) ) 90.1 % )% )% Operating income $ 47.8 % 8.3 % 6.0 % Depreciation by Segment Mattress Fabrics $ 13.3 % Upholstery Fabrics 14.0 % Depreciation $ 13.4 % Page6 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE TWELVE MONTHS ENDED MAY 3, 2, 2014 (Unaudited) (Amounts in thousands) TWELVE MONTHS ENDED Amounts Percent of Total Sales May 3, April 27, % Over May 3, April 27, Net Sales by Segment (Under) Mattress Fabrics $ 11.8 % 57.9 % 56.0 % Upholstery Fabrics 3.1 % 42.1 % 44.0 % Net Sales $ 8.0 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 19.7 % 18.3 % 17.1 % Upholstery Fabrics 5.9 % 17.4 % 16.9 % Gross Profit $ 13.6 % 17.9 % 17.0 % Selling, General and Administrative Expensesby Segment Percent of Sales Mattress Fabrics $ 12.5 % 6.2 % 6.2 % Upholstery Fabrics 8.7 % 11.2 % 10.6 % Unallocated Corporate expenses 32.2 % 2.3 % 1.8 % Selling, General, and Administrative Expenses $ 14.4 % 10.6 % 10.0 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 23.7 % 12.1 % 10.9 % Upholstery Fabrics 1.1 % 6.2 % 6.4 % Unallocated corporate expenses ) ) 32.2 % )% )% Operating income $ 12.5 % 7.3 % 7.1 % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics 12.8 % Upholstery Fabrics )% Unallocated Corporate ) ) N/A Consolidated 2.3 % Depreciation by Segment Mattress Fabrics $ 7.2 % Upholstery Fabrics 19.6 % Depreciation $ 8.7 % Notes: (1) See pages 8 and 9 of this financial informationrelease for calculations. (2) The capital employed balances are as of May 3, 2015 and April 27, 2014. Page7 of 10 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED MAY 3, 2, 2014 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 8/3/2014 11/2/2014 2/1/2015 5/3/2015 5/3/2015 Net income $ Income taxes Interest income, net ) Depreciation and amortization expense Stock based compensation 46 Adjusted EBITDA $ Quarter Ended Trailing 12 Months 7/28/2013 10/27/2013 1/26/2014 4/27/2014 4/27/2014 Net income $ Income taxes ) Interest expense (income), net 47 (3 ) Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ % Over (Under) -2.9 % Page8 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE TWELVE MONTHS ENDED MAY 3, 2015 (Amounts in Thousands) (Unaudited) Operating Income Twelve Months Average Return on Ended Capital Avg. Capital May 3, 2015 (1) Employed (3) Employed (2) Mattress Fabrics $ 21,671 $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended May 3, 2015 As of the three Months Ended February 1, 2015 As of the three Months Ended November 2, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) - Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ As of the three Months Ended August 3, 2014 As of the three Months Ended April 27, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for fiscal 2015 divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, income taxes payable and income taxes receivable. (3) Average capital employed was computed using the five periods ending May 3, 2015, February 1, 2015, November 2, 2014, August 3, 2014 and April 27, 2014. Page9 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE TWELVE MONTHS ENDED APRIL 27, 2014 (Amounts in Thousands) (Unaudited) Operating Income Twelve Months Average Return on Ended Capital Avg. Capital April 27, 2014 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended April 27, 2014 As of the three Months Ended January 26, 2014 As of the three Months Ended October 27, 2013 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) ) - Income taxes receivable - - ) ) - Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ As of the three Months Ended July 28, 2013 As of the three Months Ended April 28, 2013 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Long-term investments - Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for fiscal 2014 divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, income taxes payable and income taxes receivable. (3) Average capital employed was computed using the five periods ending April 27, 2014, January 26, 2014, October 27, 2013, July 28, 2013 and April 28, 2013. Page10 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE TWELVE MONTHS ENDED MAY 3, 2, 2014 Unaudited (Amounts in Thousands) TWELVE MONTHS ENDED Amounts May 3, April 27, Consolidated Effective GAAP Income Tax Rate (1 ) % % Undistributed Earnings From Foreign Subsidiaries )% % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% - Consolidated Adjusted Effective Income Tax Rate (2
